         Case 1:20-po-05018-TJC Document 9 Filed 08/18/20 Page 1 of 1




                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 PO 20-5018-BLG-TJC

            Plaintiff,                     Violation No. 9509876
                                           Location Code: M14
      vs.
                                           ORDER GRANTING MOTION TO
 NORMAN H. GRIFFIN,                        DISMISS WITH PREJUDICE

            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notice

9509876 with prejudice is GRANTED. (Doc. 8) This matter is dismissed, with

prejudice as fully adjudicated.

      DATED this 18th day of August, 2020.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge




                                       1
